MacLean, J.
Leaving out of view the evidence offered by the defendants, excepting the uncontradicted testimony that they furnished plenty of material suitable for the purpose of making scaffolds, it appeared from the statements of the plaintiff and his witnesses that he, with three other carpenters, was employed in making repairs and alterations in a big show-window upon the defendants’ premises, one of the carpenters acting in the capacity of foreman and at the same time a workman, on the 9th and 10th of April, 1895, and that it was part of the employment of the four io erect the scaffoldings upon which they -worked; the plaintiff, having erected one himself, was at work on it on the ninth, and was told in the evening by his foreman and fellow-workman to go the next day upon another, built by one of the fellow-carpenters of stuff of his own selection, and without the intervention of any one, excepting that when he was looking around for braces the foreman remarked it was strong enough as it was to hold three men like himself. On the morning of the tenth, soon after the plaintiff went upon it, and after he had been joined thereon by the man who made it, the scaffold fell some eight feet to the floor, causing the plaintiff serious injury, for which he brought this action and recovered upon a verdict in his favor a judgment against the defendants, which the General Term of the City Court affirmed upon appeal, and from the order of such affirmance the present appeal is taken. The case was submitted to the jury under erroneous instructions, to which the defendants’ counsel duly ex*498■cepted as to the law applicable to the case, the trial justice charging that it was the duty of the defendants to furnish safe and "proper scaffolding to their employees upon which to do their work, ■and that they were liable if they failed in such regard, the court neglecting to mark the distinction between the duty of a master to furnish a completed structure, as an appliance for the work of his employees, and the duty of a master to furnish proper materials with which such an appliance is to be constructed, where it is the ■duty of the employees themselves to make the structure, as herein it evidently was; for where one employs mechanics for certain work, the doing of which requires the use of scaffolds, which it is a part of the work of the mechanics to construct,, and the employer furnishes proper materials, an injury to one of such mechanics resulting from a negligent use or selection of such materials does not render the master liable, as the accident is not due to neglect of a duty owing by the master to his employees. McCone v. Gallagher, 16 App. Div. 272. It was not the duty •of the carpenters merely to make the repairs and alterations in the show-window. Their work involved the erection and placing of the temporary structures upon which they were to stand, which here were not the places in which their work was to be done, but ■an appliance or instrumentality by means of or through the aid of which they "were to do their work. Between the defendants and "the carpenters, it was the duty of the carpenters, and not that of the defendants, to erect these structures. It was a mere detail of their work, and it was a duty which they,- and not the defendants, were bound to perform. It was as much a part of their Work to put up the structure as it was to put on the materials for the purpose for which the structure was erected. Butler v. Townsend, 126 N. Y. 105, 110.
The judgment should be reversed and a new trial ordered, with costs to the appellants to abide the event.